Citation Nr: 0211368	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  95-29 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1983 to 
August 1985.

The case comes before the Board of Veterans' Appeals (Board) 
from a January 1995 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which declined to reopen the veteran's claim of 
entitlement to service connection for a left knee disability.  
The veteran perfected his appeal regarding this issue and, in 
April 1997, the Board determined that new and material 
evidence had not been submitted and declined to reopen the 
claim of service connection for a left knee disability.  The 
veteran appealed the April 1997 Board decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
an October 1998 order, the Court vacated the April 1997 Board 
decision and remanded the case back to the Board for 
additional development.

Subsequently, in April 1999, the Board once again reviewed 
the veteran's claim on appeal, determined that new and 
material evidence had not been submitted, and declined to 
reopen the claim of service connection for a left knee 
disability.  The veteran appealed the April 1999 Board 
decision to the Court.  In April 2001, the Court issued a 
decision that vacated the April 1999 Board decision and 
remanded the case to the Board in light of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).  
However, the April 2001 Court determination was appealed to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  After granting the Secretary's Motion to 
Dismiss, the Federal Circuit dismissed the case and issued 
its mandate in June 2002.  At present, the veteran's case is 
once again before the Board pursuant to the April 2001 order 
from the United States Court of Appeals for Veterans Claims.

In the July 2002 Written Brief Presentation submitted by the 
veteran's representative, it appears the veteran is seeking 
entitlement to service connection for a lumbar spine disorder 
and a hip disorder.  However, as the only issue currently 
before the Board is that set forth on the title page of this 
decision, these matters are referred to the RO for 
appropriate action.


REMAND

In a statement received in July 2002, following certification 
of the appellant's case to the Board, the veteran raised the 
issue of clear and unmistakable error (CUE) in the original 
rating decision, which the Board construes to be the December 
1985 rating decision.  The Board deems the CUE issue to be 
inextricably intertwined with the new and material issue 
currently on appeal.  Presently, the RO has not had the 
opportunity to adjudicate the CUE issue, and the appellant 
has not been provided with proper notice of his appellate 
rights regarding this issue.  As there is no notice of 
disagreement regarding the CUE issue, the issue is not 
jurisdictionally before the Board for appellate review.  
However, additional development is necessary prior to the 
Board's adjudication of the new and material issue.

A decision on the claim for CUE could have a significant 
impact on the adjudication of the issue as to whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a left knee disability.  
As well, as noted above, the Board deems the CUE issue to be 
inextricably intertwined with the new and material issue 
currently on appeal.  See EF v. Derwinski, 1 Vet. App. 324 
(1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).  In 
deciding whether a claim raised during the course of an 
appeal is inextricably intertwined with an issue that has 
been developed, adjudicators must look to what affect an 
allowance of the claim not developed for appellate 
consideration would have on the denied claim on appeal.  
Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991).  In the 
instant case, a determination that there had been CUE in the 
unappealed December 1985 rating decision denying service 
connection for a left knee disability could render moot the 
issue of whether new and material evidence has been submitted 
to reopen that previously denied claim.

The fact that two claims are inextricably intertwined does 
not obviate the need for following proper procedure and 
ensuring appellate review of each claim.  The appellate 
review of a decision at the RO level is initiated by the 
filing of a notice of disagreement (NOD) within one year of 
notice of the determination being appealed, and is perfected 
by the filing a substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Brannon v. West, 12 Vet. App. 32, 34 (1998).  The 
substantive appeal must be filed within one year after the 
mailing of the notification of an adverse RO decision or 
within sixty days after the RO mails a statement of the case 
(SOC), whichever period ends later.  See 38 U.S.C.A 
§7105(b)(1); 38 C.F.R. § 20.302(b) (2001). 

Since adjudication of the CUE matter could have a significant 
impact on the new and material evidence claim, the case must 
be returned to the RO in order to afford the veteran the 
opportunity to properly advance this appeal before the Board.  
The Board will therefore, defer its consideration of the 
appellant's new and material evidence claim, pending 
completion of action by the RO requested in this remand.

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, the case is 
remanded to the RO for the following development:

1.  The RO should formally adjudicate 
the issue of whether the December 1985 
unappealed rating decision, which 
denied service connection for a left 
knee disability, contained CUE.  If the 
determination remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with 
notice of appellate rights, 
specifically the right to file a notice 
of disagreement within one year of 
notice of the determination.  If 
appellate review is initiated by the 
filing of a notice of disagreement, the 
RO should issue a statement of the case 
with the applicable law and regulations 
regarding the claim of CUE, and the 
veteran should be provided information 
regarding the filing of a substantive 
appeal to this issue.  See 38 C.F.R. § 
20.200.

2.  Inasmuch as the CUE claim is 
inextricably intertwined with the issue 
of whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
left knee disability, following 
adjudication of the CUE claim, the RO 
should readjudicate the left knee 
disability based on finality in light 
of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.156, and 3.159); 38 C.F.R. § 3.156 
(2000); and Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

3.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed remains denied, the 
appellant and his representative, if 
any, should be furnished a supplemental 
statement of the case with the 
applicable law and regulations, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




